ORDER This matter coming on for consideration by the Court upon Report and Recommendations of the Disciplinary Board, and the Court having considered the matter and being sufficiently advised, Chief Justice Riordan, Senior Justice Sosa, Justice Federici, Justice Stowers and Justice Walters concurring; On April 16, 1986, Attorney Steven F. Grover, III, did plead guilty to the crime of misappropriation by Bankruptcy Trustee and, thereafter, received a sentence of three year’s imprisonment and was ordered to make restitution in the amount of $40,-000.00, as well as to pay a penalty assessment of $50.00. NOW, THEREFORE, IT IS ORDERED that the Recommendations of the Disciplinary Board are hereby adopted, Steven F. Grover, III having submitted a Conditional Admission and Consent to Discipline dated June 19, 1986 after consultation with his attorney, and the said Steven F. Grover, III is hereby disbarred from the practice of law in all Courts of the State of New Mexico, and costs are hereby assessed against Steven F. Grover, III in the amount of $25.50 to be paid to the Disciplinary Board on or before December 1, 1986. IT IS FURTHER ORDERED that the Clerk of the Court is hereby authorized and directed to publish this Order in the New Mexico Reports and News and Views.